Citation Nr: 1544851	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits prior to August 11, 2010, under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In her substantive appeal, the Appellant requested to testify before a Veterans Law Judge at a videoconference hearing, and the RO scheduled a hearing for January 2014.  However, the Appellant did not appear for the Board hearing.  As the Appellant has not requested to reschedule the Board hearing, the request for a hearing is considered withdrawn, and the Board will proceed with adjudication of the Appellant's claim.  38 C.F.R. § 20.704(d) (2014).

There is no VA form 21-22 in the file appointing a representative for the appellant.  The Board sent a letter in September 2015 asking her if she wanted to appoint a representative and indicating that if a response was not received, the Board would assume she wished to represent herself.  No response was received and so the Board will assume the appellant wishes to represent herself.


FINDINGS OF FACT

1. In an October 7, 2008 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disability, and the RO notified the Veteran of that decision on October 9, 2008.

2. The RO received the Appellant's original application for educational benefits under Chapter 35 on August 25, 2011. 

3. The earliest commencing date of the award of benefits under Chapter 35 is August 25, 2010, one year before the date of the Appellant's claim.



CONCLUSION OF LAW

Entitlement to Dependents' Educational Assistance benefits prior to August 25, 2010, under Chapter 35 is denied.  38 U.S.C.A. §§ 3501, 3513, 5101, 5113 (West 2014); 38 C.F.R. §§ 21.1029, 21.3041, 21.4131(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied the duty to notify and assist the Appellant with respect to entitlement to education benefits under Chapter 35.  38 C.F.R. § 21.1031, 21.1032 (2014).  An October 2011 letter notified the Appellant of her eligibility and ability to choose a commencing date for benefits.  In addition, the October 2011 letter notified the Appellant of VA's inability to pay retroactive benefits prior to August 25, 2010, one year before the date of the receipt of her original claim.  In addition, the Appellant was provided actual notice of the applicable regulations in a November 2012 Statement of the Case.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Furthermore, the provisions of the law regarding VA's duties to notify and assist have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive.  38 U.S.C.A. § 5103A (West 2014); Manning v. Principi, 16 Vet. App. 534 (2002).  Additionally, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.  As the undisputed facts render the Veteran ineligible for the claimed benefit in this case, there is no reasonable possibility that further notice or assistance would aid in substantiating the claim.  Thus, the Board finds that any deficiencies of notice or assistance are rendered moot.

In order to receive benefits under Chapter 35, a claimant must file an application as prescribed by the Secretary.  38 U.S.C.A. § 3513; 38 C.F.R. § 21.1030 (2014).  With respect to the payment of benefits where a person eligible to receive educational assistance under Chapter 35 enters into training, and the award is the first award of educational assistance for the program of education the eligible person is pursuing, the commencing date is the latest of (A) the beginning date of eligibility as determined under 38 C.F.R. § 21.3041 or under 38 C.F.R. § 21.3046(a) or (b), whichever is applicable; (B) one year before the date of claim as determined by 38 C.F.R. § 21.1029(b); (C) the date the educational institution certifies under paragraph (b) or (c) of this section; or (D) the effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later.  38 C.F.R. §§ 21.1029(b), 21.3130(e), 21.4131(d)(1) (2014).  

A potential exception to this rule is set out at 38 U.S.C.A. § 5113 (West 2014), which states the Secretary may consider the individual's application as having been filed on the eligibility date of the individual if that eligibility date is more than one year before the date of the initial rating decision.

On appeal, the Appellant contends that her mother, the Veteran's spouse, called VA in April 2008 and was told that she was not eligible for education benefits.  As such, neither the Appellant nor her mother filed an application at that time.  In addition, she asserts that because VA failed to notify her that she was eligible for benefits, she is entitled to retroactive education benefits effective on her eligibility date.

Here, the evidence demonstrates that the effective date of the Veteran's permanent and total disability rating was April 14, 2008, after the Appellant's 18th birthday but before her 26th birthday.  As such, the Appellant could elect as a beginning date April 14, 2008, October 7, 2008, or any date in between.  38 C.F.R. § 21.3041(a)(2)(ii).  However, the RO received the Appellant's original application for benefits on August 25, 2011, and the Appellant does not assert that she filed a claim prior to August 25, 2011.  The evidence also indicates the Appellant's educational institution certified her courses in 2008, and VA received notice of the approval of the Veteran's course with her August 2011 application.  Therefore, the Board finds that the appropriate commencing date for the award of educational benefits is August 25, 2010, one year before the date of her claim and the date VA received the approval notice, as it is the latest date of those possible as demonstrated by the record.  38 C.F.R. §§ 21.1029(b), 21.3130(e), 21.4131(d)(1).

The Board acknowledges the Appellant's argument that her mother called VA in April 2008 and was told that her daughter was not eligible for any benefits.  Here, the Board finds it probative that VA regulations clearly state that the Appellant, among other things, must submit an application for educational assistance using a form the Secretary prescribes for that purpose.  See 38 C.F.R. § 21.1030.  Furthermore, the evidence does not contain a record of a telephone call to VA regarding potential benefits, and VA does not have a duty to furnish the necessary VA claim forms and instructions until receipt of an informal claim.  38 C.F.R. § 21.1031 (2014).    

Finally, the Board notes that the exception under 38 U.S.C.A. § 5113 is not applicable in this case as the Appellant's eligibility date was not more than one year before the date of the initial rating decision.  38 C.F.R. § 21.3041(a) provides that an eligible child's period of eligibility generally begins on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  In this case, the evidence indicates the Appellant reached the age of 18 on March 2, 2008, which was prior to her completion of secondary schooling and not more than one year before the October 2008 initial rating decision.
 
Therefore, the Appellant's commencing date can be no earlier than one year before the date of her claim.  Unfortunately, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As such, the Board finds entitlement to Dependents' Educational Assistance benefits prior to August 25, 2010, under Chapter 35 must be denied.  


ORDER

Entitlement to Dependents' Educational Assistance benefits prior to August 25, 2010, under Chapter 35 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


